Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 19, 2014

                                      No. 04-14-00330-CV

                          IN THE INTEREST OF M.J.W., ET AL,

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-PA-02053
                                  Peter Sakai, Judge Presiding


                                         ORDER
        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. The clerk’s record and reporter’s record were due on May 16, 2014. Neither has been
filed. We therefore ORDER the trial court clerk to file the clerk’s record on or before May 29,
2014. NO EXTENSIONS WILL BE GRANTED. We also ORDER the court reporter
responsible for preparing the reporter’s record to file the reporter’s record on or before May 29,
2014. NO EXTENSIONS WILL BE GRANTED.




                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of May, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court